August 1, 1911. The opinion of the Court was delivered by
For valuable consideration, defendant gave plaintiff the exclusive agency to sell its motor cars in a certain territory for a specified time, and agreed to allow him a discount of ten per cent. from the catalogue prices on all cars sold. During the life of the contract, defendant, knowing that it was acting in violation of its terms, sold four cars in plaintiff's territory worth, at catalogue prices, $5,300.00. Held, in an action for breach of the contract, that the measure of plaintiff's damages was ten per cent. of the catalogue prices of the cars so sold by defendant.
Affirmed.
MR. JUSTICE WOODS did not sit in this case.